      Case 20-32546-mvl7 Doc 10 Filed 10/09/20                              Entered 10/10/20 00:53:47                    Page 1 of 6

Information to identify the case:
Debtor 1              Omar Garza Sr                                                     Social Security number or ITIN        xxx−xx−2029
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Maria Elena Garza                                                 Social Security number or ITIN        xxx−xx−9429
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Texas
                                                                                        Date case filed for chapter 7 10/6/20
Case number:          20−32546−mvl7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Omar Garza Sr                                       Maria Elena Garza

2.      All other names used in the fdba Action Constructors LLC
        last 8 years

3.     Address                               621 N Ravinia Dr                                        621 N Ravinia Dr
                                             Dallas, TX 75211                                        Dallas, TX 75211

4.     Debtor's attorney                     Mark S. Rubin                                          Contact Phone: (214)760−7777
                                             Rubin & Associates, P.C.
       Name and address                      13601 Preston Rd, Suite 500E                           Email: bankruptcy2@rubin−owens.com
                                             Dallas, TX 75240

5.     Bankruptcy trustee                    Daniel J. Sherman                                      Contact Phone: (214) 942−5502
                                             509 N. Montclair
       Name and address                      Dallas, TX 75208                                       Email: djsherman@syllp.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 20-32546-mvl7 Doc 10 Filed 10/09/20                                     Entered 10/10/20 00:53:47                     Page 2 of 6
Debtor Omar Garza Sr and Maria Elena Garza                                                                          Case number 20−32546−mvl7


6. Bankruptcy clerk's office                    1100 Commerce Street                                      Hours open:
                                                Room 1254                                                 Mon.−Fri 8:30−4:30
    Documents in this case may be filed at this Dallas, TX 75242
    address. You may inspect all records filed                                                            Contact Phone: 214−753−2000
    in this case at this office or online at
    www.pacer.gov.
                                                                                                          Date: 10/7/20

7. Meeting of creditors                          November 10, 2020 at 09:50 AM                            Trustee: Daniel     J. Sherman
                                                                                                          Toll free number:   866−700−3685
    Debtors must attend the meeting to be        BY TELEPHONE
    questioned under oath. In a joint case,                                                               Alternate number:    203−801−1606
    both spouses must attend. Creditors may                                                               Participant Code:   8348753
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.
    Debtor attorneys will be responsible for verifying both the debtors' photo ID and the debtors' social security number on the record. If you
    are a pro se debtor who appears by telephone, the trustee may require that you appear at a continued meeting in order to present your
    proof of identification and social security number and to affirm that you were the one who testified at the telephonic meeting.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                Filing deadline: 1/9/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                        Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as      conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
    Case 20-32546-mvl7 Doc 10 Filed 10/09/20                   Entered 10/10/20 00:53:47            Page 3 of 6

        INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS


Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, § 341 Meetings of Creditors (?Meetings?) will be conducted telephonically. The telephone call
in numbers and participant code are found on the enclosed Notice.



Additional Dial−In Information:

(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
phone.

(3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
sign. Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.


Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.
Recording: The Meetings will be recorded by the trustee or United States Trustee.
           Case 20-32546-mvl7 Doc 10 Filed 10/09/20                                    Entered 10/10/20 00:53:47                        Page 4 of 6
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 20-32546-mvl
Omar Garza, Sr                                                                                                         Chapter 7
Maria Elena Garza
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: kmunoz                                                                Page 1 of 3
Date Rcvd: Oct 07, 2020                                               Form ID: 309A                                                             Total Noticed: 70
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 09, 2020:
Recip ID                Recipient Name and Address
db/jdb                + Omar Garza, Sr, Maria Elena Garza, 621 N Ravinia Dr, Dallas, TX 75211-2508
19174987              + ATandT Mobility Bankruptcy Dept, 2612 N Roan St, Johnson City TN 37601-1708
19174988                Attorney General State of Texas, Collections Div Bankruptcy, PO Box 12017 OAG CSC MC 38, Austin TX 78711 2017
19174989              + Bass Pro Capital One, PO Box 71083, Charlotte NC 28272-1083
19174991                Cabelas Visa, PO Box 82575, Lincoln NE 68501 2575
19174994              + Capital One Auto Finance, 1680 Capital One Dr, McLean VA 22102-3407
19174995                Capital One Auto Finance Inquiries, PO Box 260848, Plano TX 75026 0848
19174998              + Commercial Metals Company, co Blenden Roth Law Firm, 2217 Harwood Rd, Bedford TX 76021-3607
19174999                Conns Credit Co Bankruptcy, 3295 College Street, Beaumont TX 77701 4611
19175000              + Contractors Building Supply Co LLC, co Stibbs and Co PC, 819 Crossbridge Dr, Spring TX 77373-3501
19175010              + DSNB Bankruptcy, PO Box 8053, Mason OH 45040-8053
19175024             ++ DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222 address filed with court:, Macys
                        Bankruptcy Dept, PO Box 8053, Mason OH 45040
19175005              + Dallas Hospitalists PA, PO Box 468, Shannon AL 35142-0468
19175006              + Department Stores National Bank, co Moss Law Firm PC, PO Box 3340, Lubbock TX 79452-3340
19175007              + Digestive Health Assoc of Texas, PO Box 734221, Dallas TX 75373-4221
19175008              + Digitech Computer Inc, 480 Bedford Rd Bldg 600 2nd Floor, Chappaqua NY 10514-1715
19175013              + FMS Inc, 4915 S Union Ave, Tulsa OK 74107-7839
19175015              + HD Supply, co Barnett and Garcia, 3821 Juniper Trace Suite 108, Austin TX 78738-5514
19175016              + HRRG, PO Box 8486, Coral Springs FL 33075-8486
19175017              + IL D and A Services LLC, 1400 E Touhy Ave Suite G2, DesPlaines IL 60018-3338
19175019              + Kimberly Miller, 2825 N Hwy 360, Apt 818, Grand Prairie TX 75050-7854
19175020              + Labcorp Attn Special Operations, 1250 Chapel Hill Rd, Burlington NC 27215-7141
19175021                Laboratory Physicians Associates, PO Box 740968, Dallas TX 75374 0968
19175025              + Methodist Health System, 1441 N Beckley Ave, Dallas TX 75203-1201
19175026              + Metroplex Care Group, 700 N Pearl St Suite N510, Dallas TX 75201-2863
19175027              + Midland Funding Bankruptcy Department, Midland Credit Management Inc, PO Box 2011, Warren MI 48090-2011
19175028              + Monarch Recovery Management Inc, 3260 Tillman Dr Suite 75, Bensalem PA 19020-2059
19175029                Navient Correspondence, PO Box 9500, WilkesBarre PA 18773 9500
19175030              + PHH Mortgage, PO Box 5452, Mt Laurel NJ 08054-5452
19175032                Radiology Associates of North Texas, PO Box 1723, Indianapolis IN 46206 1723
19175033              + Radius Global Solutions, 7831 Glenroy Rd Ste 250 A, Minneapolis MN 55439-3117
19175034              + Regional Finance, 4448 W Jefferson Blvd Suite 316, Dallas T X 75211-4614
19175038              + Tax Solutions, 3100 W Northwest Hwy Suite A, Dallas TX 75220-5943
19175041              + Texas Physicians Resources, PO Box 3495, Toledo OH 43607-0495
19175040              + Texas Physicians Resources, PO Box 8776, Ft Worth TX 76124-0776
19175043              + Top Care Medical Group, 122 W John Carpenter Fwy Suite 420, Irving TX 75039-2014
19175048                US Attorney General, Department of Justice, Main Justice Building, 10th and Constitution Ave NW, Washington DC 20530-0001
19175047                US Attorney General, Department of Justice, 950 Pennsylvania Ave NW, Washington DC 20530-0001
19175044              + United Collection Bureau, 5620 Southwyck Bvld Suite 206, Toledo OH 43614-1501
19175045              + United ISD, co Flores Flores and Canales PLLC, 5517 McPherson Rd Suite 14, Laredo TX 78041-6687
19175046              + United States Attorney, 1100 Commerce, Suite 300, Dallas, TX 75242-0397
19175049              + Veterans Administration, 1400 N Valley Mills Dr, Waco, TX 76710-4432
19175050              + Webb County and Road Bridge, co Law Office of Javier Montemayor Jr PC, 1020 Juarez Ave, Laredo TX 78040-4953
19175052              + Wilson Resort Finance LLC, 8505 W Irlo Bronson Mem Hwy, Kissiemee FL 34747-8217
           Case 20-32546-mvl7 Doc 10 Filed 10/09/20                                    Entered 10/10/20 00:53:47                       Page 5 of 6
District/off: 0539-3                                                  User: kmunoz                                                               Page 2 of 3
Date Rcvd: Oct 07, 2020                                               Form ID: 309A                                                            Total Noticed: 70
TOTAL: 44

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: bankruptcy2@rubin-owens.com
                                                                                        Oct 07 2020 23:01:00      Mark S. Rubin, Rubin & Associates, P.C., 13601
                                                                                                                  Preston Rd, Suite 500E, Dallas, TX 75240
tr                     + EDI: QDJSHERMAN.COM
                                                                                        Oct 08 2020 02:23:00      Daniel J. Sherman, 509 N. Montclair, Dallas, TX
                                                                                                                  75208-5450
19174986                  EDI: ARSN.COM
                                                                                        Oct 08 2020 02:23:00      ARS National Services Inc, PO Box 463023,
                                                                                                                  Escondido CA 92046 3023
19174990               + EDI: CITICORP.COM
                                                                                        Oct 08 2020 02:23:00      Best Buy, PO Box 790441, St Louis MO
                                                                                                                  63179-0441
19174992               + EDI: CAPIO.COM
                                                                                        Oct 08 2020 02:23:00      Capio Partners, 2222 Texoma Pkwy Suite 150,
                                                                                                                  Sherman TX 75090-2481
19174993                  EDI: CAPITALONE.COM
                                                                                        Oct 08 2020 02:23:00      Capital One Bankruptcy, PO Box 30285, Salt Lake
                                                                                                                  City UT 84130 0285
19174997               + Email/Text: secbankruptcy@dallascityhall.com
                                                                                        Oct 07 2020 23:02:00      City of Dallas EAS, 1500 Marilla St Room 2DS,
                                                                                                                  Dallas TX 75201-6390
19175001               + Email/Text: bankruptcy@credencerm.com
                                                                                        Oct 07 2020 23:03:00      Credence Resource Management LLC, 17000
                                                                                                                  Dallas Pkwy Suite 204, Dallas TX 75248-1940
19175002               + Email/Text: clientservices@credit-control.com
                                                                                        Oct 07 2020 23:02:00      Credit Control LLC, 5757 Phantom Dr Suite 330,
                                                                                                                  Hazelwood MO 63042-2429
19175003               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Oct 07 2020 22:57:06      Credit One Bank, PO Box 98873, Las Vegas NV
                                                                                                                  89193-8873
19175004               + Email/Text: CSIBKR@CREDITSYSTEMSINTL.COM
                                                                                        Oct 07 2020 23:03:00      Credit Systems International Inc, PO Box 1088,
                                                                                                                  Arlington TX 76004-1088
19175009                  EDI: DIRECTV.COM
                                                                                        Oct 08 2020 02:23:00      Direct TV Bankruptcy Dept, PO Box 6550,
                                                                                                                  Greenwood Village CO 80155
19175011               + Email/Text: bknotice@ercbpo.com
                                                                                        Oct 07 2020 23:02:00      Enhanced Recovery Company LLC, PO Box
                                                                                                                  57547, Jacksonville FL 32241-7547
19175012               + EDI: BLUESTEM
                                                                                        Oct 08 2020 02:23:00      Fingerhut, PO Box 1250, St Cloud MN
                                                                                                                  56395-1250
19175014                  Email/Text: GCSBankruptcy@gcserv.com
                                                                                        Oct 07 2020 23:02:00      GC Services LP, PO Box 857, Oaks PA 19456
19175018                  EDI: IRS.COM
                                                                                        Oct 08 2020 02:23:00      IRS CIO, PO Box 7346, Philadelphia PA 19101
                                                                                                                  7346
19174996                  EDI: JPMORGANCHASE
                                                                                        Oct 08 2020 02:23:00      Chase Bank Bankruptcy, PO Box 15298,
                                                                                                                  Wilmington DE 19850
19175023               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Oct 07 2020 22:57:08      LVNV Funding, PO Box 10497, Greenville SC
                                                                                                                  29603-0497
19175022               + EDI: RMSC.COM
                                                                                        Oct 08 2020 02:23:00      Lowes Synchrony Bankruptcy, PO Box 965060,
                                                                                                                  Orlando FL 32896-5060
19175031                  Email/Text: info@plazaservicesllc.com
                                                                                        Oct 07 2020 23:01:00      Plaza Services, 110 Hammond Dr Suite 100,
                                                                                                                  Atlanta GA 30328
19175035                  Email/Text: pacer@cpa.state.tx.us
                                                                                        Oct 07 2020 23:03:00      State Comptroller of Public Accounts, 111 E 17th
                                                                                                                  St, Austin, TX 78774-0100
19175036                  Email/Text: bankruptcymortgage@suntrust.com
                                                                                        Oct 07 2020 23:02:00      Suntrust Bank, PO Box 305053, Nashville TN
                                                                                                                  37230 5053
19175037               + EDI: RMSC.COM
                                                                                        Oct 08 2020 02:23:00      Synchrony Bankruptcy, PO Box 965060, Orlando
                                                                                                                  FL 32896-5060
19175039               + EDI: LCITDAUTO
           Case 20-32546-mvl7 Doc 10 Filed 10/09/20                               Entered 10/10/20 00:53:47                     Page 6 of 6
District/off: 0539-3                                               User: kmunoz                                                           Page 3 of 3
Date Rcvd: Oct 07, 2020                                            Form ID: 309A                                                        Total Noticed: 70
                                                                                   Oct 08 2020 02:23:00     TD Auto Finance, PO Box 100295, Columbia SC
                                                                                                            29202-3295
19175042                + Email/Text: ridpacer@twc.state.tx.us
                                                                                   Oct 07 2020 23:03:00     Texas Workforce Commission, TEC Bldg, Tax
                                                                                                            Dept, Austin, TX 78778-0001
19175051                + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                   Oct 07 2020 23:02:00     William T Neary US Trustee, 1100 Commerce St
                                                                                                            Room 9C60, Dallas TX 75242-1001

TOTAL: 26


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
jdb              *+            Maria Elena Garza, 621 N Ravinia Dr, Dallas, TX 75211-2508

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 09, 2020                                          Signature:         /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 6, 2020 at the address(es) listed
below:
Name                               Email Address
Daniel J. Sherman
                                   djsherman@syllp.com csherman@ecf.axosfs.com

Mark S. Rubin
                                   on behalf of Joint Debtor Maria Elena Garza bankruptcy2@rubin-owens.com Notices.Bankruptcy@rubin-owens.com

Mark S. Rubin
                                   on behalf of Debtor Omar Garza Sr bankruptcy2@rubin-owens.com, Notices.Bankruptcy@rubin-owens.com

United States Trustee
                                   ustpregion06.da.ecf@usdoj.gov


TOTAL: 4
